Citation Nr: 0426144	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  97-26 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent from 
June 4, 1996 to February 5, 2004, and in excess of 40 percent 
on and after February 6, 2004, for lumbosacral strain with 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1969 to June 1971.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of a July 
1996 rating decision of the VA Regional Office (RO) located 
in Atlanta, Georgia.  The RO entitlement to service 
connection for degenerative disc disease (DDD) of the 
lumbosacral spine and an increased rating for lumbosacral 
strain, evaluated as 10 percent disabling.  

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in January 1997, a transcript of which has 
been associated with the claims file.  

In March 2004, the Appeals Management Center (AMC) 
recharacterized the veteran's service-connected lumbosacral 
strain as DDD of the lumbosacral spine, and granted an 
increased evaluation of 20 percent effective from June 4, 
1996 (date of claim) and 40 percent effective from February 
6, 2004 (facts found, ascertainable increase).  As such, the 
claim of entitlement to service connection for DDD is no 
longer an issue on appeal.  In this regard, the Board notes 
that the veteran was advised in the March 2004 supplemental 
statement of the case (SSOC) that the RO's action represented 
a full grant of benefits as to the matter of service 
connection for DDD.  

The appeal is REMANDED to the RO via the AMC in Washington, 
D. C.  VA will notify you if further action is required on 
your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The Board initially notes that in December 2003, the Tiger 
Remand Team, through AMC, located at the Cleveland, Ohio, VA 
RO, issued a VCAA notice letter to the veteran in connection 
with his appeal, which is minimally compliant with 
Quartuccio, supra.  

The Board's August 2003 Remand requested that a VA 
orthopedic-and any other indicated-examination be 
conducted, with an eye to the veteran's documented clinical 
history.  Instead, a VA orthopedic examination was conducted 
in February 2004, without benefit of the veteran's VA claims 
file.  The fact that the February 2004 VA orthopedic 
examination was conducted without access to the veteran's VA 
claims file renders the subject examinations inadequate for 
rating purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

Medical development remains to be completed.  In August 2004, 
the veteran's representative argued, for the first time, that 
he is entitled to a separate rating for his lumbosacral spine 
DDD, apart from his service-connected lumbosacral strain.  In 
this regard, the Board notes that the February 2004 VA 
orthopedic examination did not include a neurologic 
examination, although some neurologic symptomatology appears 
to have been indicated.  

While 38 C.F.R. § 4.14 directs that the evaluation of the 
same disability under various diagnoses to be avoided, the 
CAVC has held that separate and distinct manifestations (or 
symptoms) from an injury or disease warrant separate ratings 
under § 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Given the assertion of entitlement to separate ratings under 
Esteban v. Brown, 6 Vet. App. 259 (1994), a VA neurologic 
examination in now needed.  Neither the claim for separate 
evaluations nor the indication of neurologic impairment was 
before the Board at the time of the August 2003 Remand, which 
focused on the service-connection aspect of the appeal.  

The Board also notes that while the February 2004 VA 
orthopedic examination answers most of the narrowly tailored 
questions presented by the Board's August 2003 Remand, the 
report is not only incomplete for lack of neurologic 
examination, but it is internally inconsistent, includes no 
reference to the findings on prior VA examination in February 
1997 (the significance of which was thoroughly summarized in 
the Board's August 2003 Remand), and provides no rationale or 
documented support for the medical opinions expressed-
without benefit of a review of the veteran's VA claims file.  

Specifically, the February 2004 VA report inconsistently 
notes both 5/5 and 4/5 tibialis anterior right lower 
extremity testing.  Furthermore, the examiner thought the 4/5 
finding was significant because it might possibly represent 
nerve root impingement at L4-L5 and L5-S1.  Finally, the 
February 2004 report makes no meaningful mention of the 
veteran's complex medical history.  

On VA examination in February 1997, the veteran's low back 
loss of motion was thought to be related to "age related 
degenerative changes and not related to any lumbar pain while 
in the service."  However, without reference to his 
significant documented finding, and without any explanation 
as the medical basis, the author of the February 2004 VA 
orthopedic examination found that the veteran's DDD was 
secondary to his in-service lumbosacral strain, stating 
merely that the lumbosacral strain had "progressed" into 
DDD.  The August 2003 Board remand specifically requested 
that both a review of the veteran's documented clinical 
history be conducted, and that the complete rationale be 
given for all medical opinions offered, with a statement as 
to the severity of the same.  

The CAVC has held that contemporaneous VA medical 
examinations must be provided in order to fulfill the duty to 
assist where either the veteran claims an increase in 
symptomatology of service-connected disability since the time 
of the last examination, or the available evidence is too old 
to adequately evaluate the current state of the condition.  
See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Given 
the above, a more recent VA orthopedic examination is 
warranted.  

In finding that a VA examination is indicated, the Board 
notes that 38 C.F.R. § 4.2 states that "[i]t is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."  

Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment."  

In addition, 38 C.F.R. § 4.13 provides: "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms."  (Emphasis added).  


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any low back pain or 
disorders, including DDD and lumbosacral 
strain from June 1995 to the present.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon and a VA 
special neurologic examination by a 
specialist in neurology including on a 
fee basis if necessary for the purpose of 
ascertaining the true nature and extent 
of severity of his service-connected 
lumbosacral strain, with DDD, to include 
any secondary, aggravated, or associated 
neurologic disorder(s).  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous and amended criteria for rating 
spinal disabilities under 38 C.F.R. 
§ 4.71a (2003), and a separate copy of 
this REMAND and the August 2003 REMAND 
must be made available to and reviewed by 
the examiners prior and pursuant to 
conduction and completion of the 
examination(s).  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations-with 
reference to the February 1997 VA 
examination report.  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiners address the following medical 
issues: 

(a) With reference to the documented 
clinical history, including the February 
1997 VA examination report, findings and 
medical opinion, please identify symptoms 
of service-connected lumbosacral strain 
with DDD, to include any secondary, 
aggravated, or related neurologic 
disorder(s), apart from non-service-
connected low back disability, to the 
extent possible.  Please also provide a 
medical rationale for any conclusion that 
the veteran's in-service lumbosacral 
strain progressed into DDD and/or 
neurologic disorder(s).  Please also 
include reference to the VA examination 
reports of February 1997 and February 
2004, with full and complete medical and 
documentary explanation and support for 
the medical conclusions reached.  




(b) Does the service-connected 
lumbosacral strain with DDD involve the 
nerves, or does it only involve the 
muscles and joint structures?  

(c) Does the service-connected 
lumbosacral strain with DDD and/or 
associated neurologic disorder(s) cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.

(d) With respect to the subjective 
complaints of pain, each examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
lumbosacral strain with DDD and/or 
associated neurologic disorder(s), the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
lumbosacral strain with DDD and/or 
associated neurologic disorder(s), or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected lumbosacral strain 
with DDD and/or associated neurologic 
disorder(s).  

(e) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
lumbosacral strain with DDD and/or 
associated neurologic disorder(s), and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected lumbosacral strain 
with DDD and/or associated neurologic 
disorder(s).  

If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiners 
should so indicate, with explanation of 
the basis for the opinion provided.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, address the 38 C.F.R. § 4.40, 
4.45, 4.59, and the previous and amended 
criteria for rating musculoskeletal 
disabilities, as well as the matters 
raised in this and the August 2003 Board 
Remand.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested orthopedic 
AND neurologic examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  


The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an evaluation in excess of 20 percent 
from June 4, 1996 to February 5, 2004, 
and in excess of 40 percent on or after 
February 6, 2004, for service-connected 
lumbosacral strain, with DDD, to include 
any associated neurologic disorders.  

The VBA AMC should also address the 
raised issue of entitlement to separate 
disability evaluations for the low back 
disability, to include any further 
disorders of a neurological and/or 
orthopedic nature(s) determined to be 
associated with the service-connected low 
back disability.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to an evaluation in excess of 20 percent 
from June 4, 1996 to February 5, 2004, and in excess of 
40 percent on and after February 6, 2004, for lumbosacral 
strain with DDD, and may result in a denial.  38 C.F.R. 
§ 3.655 (2003).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


